DETAILED ACTION
This action is responsive to communications filed 15 April 2021.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 26 August 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9 and 19 objected to because of the following informalities:  "number of nodes are update" appears to be written incorrectly. Examiner believes update to be written as "updated".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmott et al. (US-10116526-B2) hereinafter Memmott in view of Tucek (US-10810093-B1) further in view of Brock et al. (US-20200389521-A1) hereinafter Brock.
Regarding claim 1, Memmott discloses:
A method of self-election of a node in a subnet ([col. 13, ls. 15-33] self-electing service, of a managed device (i.e. node) part of a subnet), the method comprising: 
receiving, by a first node of a plurality of nodes in a subnet, a first ping message ([col. 13, ls. 4-14] election score of managed device and election score of additional managed devices are communicated to each other in multicast messages sent on a multicast channel of the network segment (i.e. subnet, wherein communicated requires sending by a node and receiving by another node; e.g. received by a first)), the first ping message being multicast from a second node of the plurality of nodes in the subnet ([col. 13, ls. 4-14] election score of managed device and election score of additional managed devices are communicated to each other in multicast messages sent on a multicast channel of the network segment (i.e. subnet, wherein communicated requires sending by a node and receiving by another node; e.g. second to first)), wherein the first ping message includes direct information related to the second node ([col. 13, ls. 4-14] election score of node (i.e. of second, a direct information)) and indirect information related to a third node of the plurality of nodes in the subnet ([col. 12, ls. 16-26] to address a replay attack … managed device may include the count number of the message counter in messages that are sent out (i.e. incremented based on messages sent out, e.g. indirect information, not direct number of messages sent by node that have been received by recipient node, e.g. third node, the number only denotes how many messages sent out to any nodes)); 
updating a first status of the second node in a status list stored at the first node consistent with the direct information ([col. 5, ls. 47-60] status from managed devices (i.e. comprising second node) can be maintained, such as in storage (i.e. status list, e.g. multiple statuses of multiple nodes), and self-electing service may be provided without an administration server [col. 7, ls. 35-44] selected managed device may publish this information to the peer managed devices (i.e. updating in other nodes, such as a first node), e.g. report that it has been selected (i.e. status)); 
performing a local election operation ([col. 9, ls. 62-col. 10, ls. 9] managed device with highest election score selected to provide the service (i.e. election)), wherein the local election operation includes: 
determining a current election score of the first node based on election rules associated with identifying a particular node from the plurality of nodes in the subnet to provide a service ([col. 9, ls. 14-61] determine its overall selection score, e.g. of managed node (i.e. first), such as based on criteria for processor speed, hard disk space, etc.; election rules); 
comparing the current election score to determined election scores of the number of nodes ([col. 9, ls. 62-col. 10, ls. 9] compare its election score with the election score of another managed device); and 
responsive to the current election score being greater than the determined election scores ([col. 9, ls. 62-col. 10, ls. 9] highest election score): 
changing a current election state of the first node to a selected state for the service ([col. 9, ls. 62-col. 10, ls. 9] highest election score selected to provide the service (i.e. first device/node) [col. 10, ls. 48-58] service state); 
communicating a response message to the second node ([col. 14, ls. 54-60] determine whether inquiry response (i.e. to inquiry message) was received from a second managed device to a managed device (i.e. second node, e.g. 102)), wherein the response message includes the current election state of the first node and indirect information related to one or more nodes of the plurality of nodes ([col. 14, ls. 65-col. 15, ls. 3] response indicate that the second managed device is selected, in example (i.e. selected device such as a first node) [col. 10, ls. 48-58] service state [col. 12, ls. 16-26] to address a replay attack … managed device may include the count number of the message counter in messages that are sent out (i.e. incremented based on messages sent out, indirect, not direct number of messages sent by node that have been received by recipient node)), and the response message is configured to indicate that the first node is an elected node for exclusive execution of the service in the subnet  ([col. 14, ls. 65-col. 15, ls. 3] response indicate that the second managed device is selected, in example (i.e. selected device such as a first node)); and 
executing, by the first node, the service in the subnet without oversight by an administration device ([col. 7, ls. 3-22] e.g. managed device providing the service, such as managed device that is running, or after negotiating who will provide the service such as to provide dynamic failover capabilities); and 
propagating a second ping message to at least one randomly identified additional node of the plurality of nodes ([col. 13, ls. 4-14] election score of managed device and election score of additional managed devices (i.e. additional of plurality of devices/nodes) are communicated to each other in multicast messages (i.e. multiple messages, such as a second ping message) sent on a multicast channel of the network segment (i.e. subnet, wherein communicated requires sending by a node and receiving by another node; e.g. received by another)), the second ping message including direct information regarding the first node and indirect information regarding at least one other node of the plurality of nodes ([col. 13, ls. 4-14] election score of node (i.e. from election score communicated to each other, e.g. another, second, ping for node score, a direct information) [col. 12, ls. 16-26] to address a replay attack … managed device may include the count number of the message counter in messages that are sent out (i.e. incremented based on messages sent out, e.g. indirect information, not direct number of messages sent by node that have been received by recipient node, e.g. at least one other node, the number only denotes how many messages sent out to any nodes)).  
Memmott does not explicitly disclose:
the first ping message being unicast from a second node of the plurality of nodes in the subnet;
determining whether statuses have been received from a threshold number of nodes of the plurality of nodes in the status list; 
responsive to the threshold number of nodes being received, performing a local election operation;
comparing the current election score to determined election scores of the threshold number of nodes;
However, Tucek discloses:
the first ping message being unicast from a second node of the plurality of nodes in the subnet ([FIG. 5] gossip protocol (i.e. peer to peer, unicast));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott in view of Tucek to have unicasted ping messages. One of ordinary skill in the art would have done so to utilize a gossip protocol to update reliability view of nodes in a cluster during node election (Tucek, [FIG. 5] [col. 1, ls. 6-21]).
Memmott-Tucek do not explicitly disclose:
determining whether statuses have been received from a threshold number of nodes of the plurality of nodes in the status list; 
responsive to the threshold number of nodes being received, performing a local election operation;
comparing the current election score to determined election scores of the threshold number of nodes;
However, Brock discloses:
determining whether statuses have been received from a threshold number of nodes of the plurality of nodes in the status list ([0055] consensus algorithm, e.g. some number (i.e. threshold number) of participating nodes agree, e.g. majority, then the new state value is accepted as the correct value (i.e. to determine consensus of state values requires receiving state values for at least some number of nodes)); 
responsive to the threshold number of nodes being received, performing a local election operation ([0049] consensus algorithm, e.g. for agreeing on the identity of a leader (i.e. local election operation));
comparing the current election score to determined election scores of the threshold number of nodes ([0055] consensus algorithm, e.g. some number (i.e. threshold number) of participating nodes agree, e.g. majority, then the new state value is accepted as the correct value (i.e. comparing state values of the nodes to gain consensus));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek in view of Brock to have determined whether statuses have been received from a threshold number of nodes to perform a local election operation comprising a comparison of election scores of the threshold number of nodes. One of ordinary skill in the art would have been motivated to do so to utilize consensus algorithms for agreeing on the identity of a leader (Brock, [0049]).
Regarding claim 7, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, further comprising 
Memmott does not explicitly disclose:
responsive to either a third ping message from a fifth node being a first communication received at the first node from the fifth node; or a change in the current election state of the first node and a fifth node of the plurality of nodes was previously selected to execute the service in the subnet prior to the change in the current election state, prioritizing communication of a third ping message from the first node to the fifth node above communication of the third ping message to any other node of the plurality of nodes.  
However, Tucek discloses:
responsive to either a third ping message from a fifth node being a first communication received at the first node from the fifth node, prioritizing communication of a third ping message from the first node to the fifth node above communication of the third ping message to any other node of the plurality of nodes ([col. 7, ls. 37-49] collect and/or measure one or more metrics for new node and update initialized reliability data for the new node (i.e. updating requires new information, if determined to not be new then no update would have been performed, further, for collection/measure of new node to update then the collection/measurement is prioritized for the new node)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock to have prioritized communication when a first communication was received from the fifth node. One of ordinary skill in the art would have been motivated to do so to collect and/or measure one or more metrics for new node (Tucek, [col. 7, ls. 37-49]).
Regarding claim 8, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, further comprising: 
Memmott does not explicitly disclose:
determining whether the indirect information received in the first ping message is older than current status information of a second status of the third node in the status list; 
responsive to the indirect information being older than the current status information of the second status, not updating the second status with the indirect information and including in the response message, the current status information of the third node such that the second node is able to communicate the current status information instead of the indirect information; and 49
I4520.10359US02responsive to the current status information of the second status being older than the indirect information, updating the second status of the third node in the status list consistent with status information in the indirect information.
However, Tucek discloses:
determining whether the indirect information received in the first ping message is older than current status information of a second status of the third node in the status list ([col. 5, ls. 4-19] 104b may send reliability data to the new node … but existing node 104n may send reliability data to the new node that indicates a more recently updated level of reliability … new node may select the most recent reliability (i.e. to select most recent, a determination must be made whether information of reliability data sent to existing nodes is older/newer than data from another existing node) [FIG. 5] updated if data is more recent (i.e. determined if information is older or newer)); 
responsive to the indirect information being older than the current status information of the second status, not updating the second status with the indirect information and including in the response message, the current status information of the third node such that the second node is able to communicate the current status information instead of the indirect information ([FIG. 5] update the node’s view of reliability if the other node’s view is more recent than the node’s view (i.e. if not more recent then no updated needed and a new gossip event will be waited for), e.g. the information is recent and would be gossiped with); and 49
I4520.10359US02responsive to the current status information of the second status being older than the indirect information, updating the second status of the third node in the status list consistent with status information in the indirect information ([FIG. 5] update the node’s view of reliability if the other node’s view is more recent than the node’s view (and as otherwise set forth above)).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock to have updated status information if it is determined to be older or newer than the information. One of ordinary skill in the art would have been motivated to do so to wait for gossip events unless recent data causes an update of the node’s view of other nodes (Tucek, [FIG. 5]).
Regarding claim 9, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, wherein: 
the first ping message is one of multiple ping messages received by the first node ([col. 13, ls. 4-14] election score of managed device and election score of additional managed devices are communicated to each other in multicast messages (i.e. multiple, such as a first) sent on a multicast channel of the network segment (i.e. subnet, wherein communicated requires sending by a node and receiving by another node; e.g. received by a first)); 
Memmott does not explicitly disclose:
each ping message of the multiple ping messages includes a node number that indicates a number of nodes the transmitting node has identified in the subnet; and 
the determining whether statuses of a threshold number of nodes are update includes averaging the number of nodes reported in the node numbers of the multiple ping messages and applying a threshold number to an averaged number of nodes.  
However, Tucek discloses:
each ping message of the multiple ping messages includes a node number that indicates a number of nodes the transmitting node has identified in the subnet ([FIG. 5] e.g. send/receive to the other node the node’s view of the reliability data for the nodes of the cluster (i.e. number of nodes in the cluster node has view of reliability of, wherein if no number is known then no nodes would have reliability data of other nodes in the cluster)); and 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock to have included a number indicating number of nodes identified in the subnet. One of ordinary skill in the art would have been motivated to do so to send/receive reliability data from a node of its view on other nodes in the cluster (Tucek, [FIG. 5]).
Memmott-Tucek do not explicitly disclose:
the determining whether statuses of a threshold number of nodes are update includes averaging the number of nodes reported in the node numbers of the multiple ping messages and applying a threshold number to an averaged number of nodes.
However, Brock discloses:
the determining whether statuses of a threshold number of nodes are update includes averaging the number of nodes reported in the node numbers of the multiple ping messages and applying a threshold number to an averaged number of nodes ([0055] consensus algorithm, e.g. some number (i.e. threshold number) of participating nodes agree, e.g. majority, then the new state value is accepted as the correct value (i.e. to determine consensus of state values requires receiving state values for at least some number of nodes)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock to have determined whether statuses have been received from a threshold number of nodes to perform a local election operation comprising a comparison of election scores of the threshold number of nodes. One of ordinary skill in the art would have been motivated to do so to utilize consensus algorithms for agreeing on the identity of a leader (Brock, [0049]).
Regarding claim 10, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, further comprising 
responsive to the current election score being greater than the determined election scores ([col. 13, ls. 15-23] election score greater by a threshold amount than the election score of additional managed devices):
Memmott does not explicitly disclose: 
creating a new time stamp for the current election state; and 
appending the new time stamp to information representative of the current election state, wherein: 
the new time stamp is a monotonic increase of a previous time stamp attached to a previous election state of the first node; and 
the response message includes the new time stamp with the current election state.
	However, Tucek discloses:
creating a new time stamp for the current election state ([col. 5, ls. 20-31] reliability data may include a timestamp indicating when it was last updated and/or verified (i.e. for the data to include a timestamp the time stamp must be created so as to be appended/added into the data)); and 
appending the new time stamp to information representative of the current election state ([col. 5, ls. 20-31] reliability data may include a timestamp indicating when it was last updated and/or verified (i.e. for the data to include a timestamp the time stamp must be appended/added into the data)), wherein: 
the new time stamp is a monotonic increase of a previous time stamp attached to a previous election state of the first node ([col. 5, ls. 20-31] timestamp indicating when it was last updated and/or verified (i.e. last is most recent, e.g. a monotonic increase of a previous stamp as it was last updated and/or verified), e.g. reliability data accused of failing); and 
the response message includes the new time stamp with the current election state ([col. 5, ls. 20-31] timestamp indicating when it was last (i.e. recent, current) updated and/or verified, e.g. reliability data accused of failing).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock to have created and appended a timestamp to the election data indicating an increase of a previous time stamp and including a new time stamp with the current election state. One of ordinary skill in the art would have been motivated to do so to time stamp the last update/verification of the data, e.g. reliability data indicative of failing (Tucek, [col. 5, ls. 20-31]).
	Regarding claims 11 and 17-20, they do not further define nor teach over the limitations of claims 1 and 7-10, therefore claims 11 and 17-20 are rejected for at least the same reasons set forth above as in claims 1 and 7-10.
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmott-Tucek-Brock in view of Linden et al. (US-9203865-B2) hereinafter Linden.
Regarding claim 2, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, further comprising: 
Memmott discloses:
communicating a multicast ping message to a subset of nodes of the plurality of nodes in the subnet ([col. 13, ls. 4-14] election score of managed device and election score of additional managed devices are communicated to each other in multicast messages sent on a multicast channel of the network segment (i.e. subnet, wherein communicated requires sending by a node and receiving by another node; e.g. second to first)); 
responsive to failure to receive a response message to the multicast ping message, communicating a broadcast ping message to the plurality of nodes in the subnet ([col. 15, ls. 25-39] fail to receive a periodic message (i.e. multicast) and negotiate with remaining managed devices (i.e. broadcast, all remaining devices); 
Memmott does not explicitly disclose:
responsive to failure to receive a response message to the broadcast ping message, listening for an address resolution protocol (ARP) message; and 
responsive to failure to receive a response based on the ARP listening, determining that the first node is an initial node of the subnet.  
However, Linden discloses:
responsive to failure to receive a response message to the broadcast ping message, listening for an address resolution protocol (ARP) message ([col. 28, ls. 18-27] discovery messages, e.g. broadcast, multicast, or other message types, where periodic messages transmitted by monitoring/failover module may be configured to serve as discovery messages, e.g. passively over ARP instead of actively); and 
responsive to failure to receive a response based on the ARP listening, determining that the first node is an initial node of the subnet ([col. 28, ls. 18-27] discovery messages, e.g. broadcast, multicast, or other message types, where periodic messages transmitted by monitoring/failover module may be configured to serve as discovery messages, e.g. passively over ARP instead of actively (i.e. if no discovery messages returned through ARP, that indicates no nodes to discover, therefore the already discovered node belongs to the cluster)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock in view of Linden to have listened for an ARP in response to failure to receive a response to a broadcast message, and determine that a node is an initial node of subnet if failure to receive a response based on ARP listening. One of ordinary skill in the art would have been motivated to do so to send out discovery messages (Linden, [col. 28, ls. 18-27]).
Regarding claim 12, it does not further define nor teach over the limitations of claim 2, therefore, claim 12 is rejected for at least the same reasons set forth above as in claim 2.
Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmott-Tucek-Brock in view of Das et al. (SWIM, NPL) hereinafter Das.
Regarding claim 3, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, wherein: 
Memmott-Tucek-Brock do not explicitly disclose:
the propagating includes at each Scalable, Weakly-Consistent, Infection-Style, Processes Group Membership Protocol (SWIM) period of a plurality of SWIM periods: 
randomly identifying one or more receiving nodes from a receiving node pool; 
randomly identifying one or more ancillary nodes from an ancillary node pool; 
generating a ping message for a current SWIM period that includes indirect information related to the identified ancillary nodes and direct information of the first node; 
communicating the ping message to each of the identified receiving nodes; 
removing the identified ancillary nodes from the ancillary node pool; and 
removing the identified receiving nodes from the receiving node pool; and 
following communication of one of the ping messages to each of the plurality of nodes, the receiving node pool and the ancillary node pool are repopulated with all of the plurality of nodes except the first node; and 
a number of SWIM periods in the plurality of SWIM periods is related to a number of nodes in the plurality of nodes.  
However, Das discloses:
the propagating includes at each Scalable, Weakly-Consistent, Infection-Style, Processes Group Membership Protocol (SWIM) period of a plurality of SWIM periods ([1. Introduction] periodically pick target members for gossip): 
randomly identifying one or more receiving nodes from a receiving node pool ([3.1 SWIM Failure Detector] select k members at random, e.g. each member membership list of size n (i.e. pool) e.g. waits for a replying ack, e.g. receiving node); 
randomly identifying one or more ancillary nodes from an ancillary node pool ([3.1 SWIM Failure Detector] select k members at random, e.g. each member membership list of size n (i.e. pool) e.g. sends a ping message, e.g. ancillary node); 
generating a ping message for a current SWIM period that includes indirect information related to the identified ancillary nodes and direct information of the first node ([3.1] SWIM Failure Detector] each of these members in turn pings (i.e. pings back), e.g. indirect probing subgroup to relay pings and acks (i.e. indirect and direct information of nodes in SWIM)); 
communicating the ping message to each of the identified receiving nodes ([3.1 SWIM Failure Detector] relaying pings); 
removing the identified ancillary nodes from the ancillary node pool ([3.1 SWIM Failure Detector] faulty member deleted from membership list); and 
removing the identified receiving nodes from the receiving node pool ([3.1 SWIM Failure Detector] faulty member deleted from membership list); and 
following communication of one of the ping messages to each of the plurality of nodes, the receiving node pool and the ancillary node pool are repopulated with all of the plurality of nodes except the first node ([1. Introduction] propagates membership updates); and 
a number of SWIM periods in the plurality of SWIM periods is related to a number of nodes in the plurality of nodes ([3.1 SWIM Failure Detector] protocol period is 1 – (1 – 1/n * q_f)^n-1).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock in view of Das to have implemented SWIM protocols in self-election system. One of ordinary skill in the art would have been motivated to do so to separate failure detection and membership updated dissemination functionalities (Das, [abstract]).
Regarding claim 4, Memmott-Tucek-Brock-Das disclose:
The method of claim 3, set forth above, further comprising: 
Memmott does not explicitly disclose:
determining whether the received indirect information regarding the third node is new to the status list; and 
responsive to the received indirect information being new to the status list, setting a number of the one or more receiving nodes identified during each SWIM period to include at least three receiving nodes.  
However, Tucek discloses:
determining whether the received indirect information regarding the third node is new to the status list ([col. 7, ls. 37-49] collect and/or measure one or more metrics for new node (i.e. third) and update initialized reliability data for the new node (i.e. updating requires new information, if determined to not be new then no update would have been performed));
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock-Das to have determined whether the received indirect information is new to the status list. One of ordinary skill in the art would have been motivated to do so to update data for the node (Tucek, [col. 7, ls. 37-49]).
Memmott-Tucek do not explicitly disclose:
responsive to the received indirect information being new to the status list, setting a number of the one or more receiving nodes identified during each SWIM period to include at least three receiving nodes.
However, Das discloses:
responsive to the received indirect information being new to the status list, setting a number of the one or more receiving nodes identified during each SWIM period to include at least three receiving nodes ([5. Performance Evaluation of a Prototype] number of members chosen for ping-reqs was K=1, [3.1 SWIM Failure Detector] selects k members at random (i.e. k number for ping-reg can be any number, e.g. 4 or more is greater than 3)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock-Das to have included at least three receiving nodes with the indirect information being new to the list. One of ordinary skill in the art would have been motivated to do so to choose a number of members for ping-req relay/response (Das, [3.1 SWIM Failure Detector]).
Regarding claims 13-14, they do not further define nor teach over the limitations of claims 3-4, therefore, claims 13-14 are rejected for at least the same reasons set forth above as in claims 3-4.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmott-Tucek-Brock in view of Binns et al. (US-10305721-B1) hereinafter Binns.
Regarding claim 5, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, further comprising,
Memmott discloses:
continuing to receive ping messages, and updating the status list ([col. 10, ls. 48-58] service state information stored in memory, e.g. indicate whether a given service is active and which managed device is providing (i.e. memory of managed device)), wherein: 
the direct information includes a first election state and a first machine state of the second node ([col. 14, ls. 65-col. 15, ls. 3] response indicate that the second managed device is selected (i.e. direct information, e.g. election state of second node) [col. 10, ls. 48-58] service state [col. 5, ls. 47-60] status from managed devices (i.e. machine state from multiple devices, such as a second) can be maintained, such as in storage, and self-electing service may be provided without an administration server), 
the indirect information includes a second election state and a second machine state of the third node ([col. 14, ls. 65-col. 15, ls. 3] response indicate that the second managed device is selected (i.e. indirect information, e.g. election state of a node that is not a second node, third node not elected) [col. 10, ls. 48-58] service state [col. 5, ls. 47-60] status from managed devices (i.e. machine state from multiple devices, such as a third) can be maintained, such as in storage, and self-electing service may be provided without an administration server); and 
Memmott-Tucek do not explicitly disclose:
responsive to the threshold number of nodes not being received, continuing to receive ping messages, and updating the status list;
the direct information and the indirect information are weighted differently.  
However, Brock discloses:
responsive to the threshold number of nodes not being received, continuing to receive ping messages, and updating the status list ([0055] consensus algorithm, e.g. some number (i.e. threshold number) of participating nodes agree, e.g. majority, then the new state value is accepted as the correct value (i.e. to determine consensus of state values requires receiving state values for at least some number of nodes), wherein if no agreement the state values would be continued to be received, e.g. as no agreement was reached);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek in view of Brock to have determined whether statuses have been received from a threshold number of nodes to perform a local election operation comprising a comparison of election scores of the threshold number of nodes. One of ordinary skill in the art would have been motivated to do so to utilize consensus algorithms for agreeing on the identity of a leader (Brock, [0049]).
Memmott-Tucek-Brock do not explicitly disclose:
the direct information and the indirect information are weighted differently.
However, Binns discloses:
the direct information and the indirect information are weighted differently ([col. 7, ls. 13-33] filter more or less of the information received from other client devices depending on its commonality with those client devices and/or operational context of the client device, e.g. more weight on information that comes from its local subnet, e.g. closely related (i.e. direct information) than different types or degrees or commonality (i.e. indirect, not closely related)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock in view of Binns to have the direct information and indirect information weighted differently. One of ordinary skill in the art would have been motivated to do so to filter more or less of the information received from other client devices depending on its commonality/operational context (Binns, [col. 7, ls. 13-33]).
Regarding claim 15, it does not further define nor teach over the limitations of claim 5, therefore, claim 15 is rejected for at least the same reasons set forth above as in claim 5.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Memmott-Tucek-Brock in view of Daisaku et al. (CN-101366243-A) hereinafter Daisaku.
Regarding claim 6, Memmott-Tucek-Brock disclose:
The method of claim 1, set forth above, further comprising: 
Memmott does not explicitly disclose:
determining whether the third node is removed from the status list; and 
responsive to a determination that the third node is removed from the status list, prioritizing communication of a third ping message including the current election state from the first node to the third node above communication of the third ping message to any other node of the plurality of nodes to ensure the third node is not simultaneously elected to execute the service.  
However, Tucek discloses:
determining whether the third node is removed from the status list ([col. 5, ls. 55-64] one or more nodes may be removed from being eligible candidates); and 
responsive to a determination that the third node is removed from the status list ([col. 5, ls. 55-64] one or more nodes may be removed from being eligible candidates),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock to have determined whether a node is removed from the status list. One of ordinary skill in the art would have been motivated to do so to remove one or more nodes from being eligible candidates (Tucek, [col. 5, ls. 44-col. 6, ls. 17]).
Memmott-Tucek do not explicitly disclose:
prioritizing communication of a third ping message including the current election state from the first node to the third node above communication of the third ping message to any other node of the plurality of nodes to ensure the third node is not simultaneously elected to execute the service.
However, Daisaku discloses:
prioritizing communication of a third ping message including the current election state from the first node to the third node above communication of the third ping message to any other node of the plurality of nodes to ensure the third node is not simultaneously elected to execute the service ([pg. 3] when monitored communication with adjacent node goes wrong, the indicating information to inform other nodes (i.e. when something wrong, indicate, e.g. prioritize indication), an indication from the candidate destination of the network frame excluding the first node (i.e. election state information and indicated to nodes including third node)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Memmott-Tucek-Brock in view of Daisaku to have prioritized communication of a third ping message to the third node over other nodes. One of ordinary skill in the art would have been motivated to do so to have indicated information to inform other nodes when communication with an adjacent node goes wrong (Daisaku, [pg. 3]).
Regarding claim 16, it does not further define nor teach over the limitations of claim 6, therefore, claim 16 is rejected for at least the same reasons set forth above as in claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelson (US-20120185553-A1) SELECTING A MASTER NODE USING A SUITABILITY VALUE;
Cai et al. (US-20220029883-A1) AUTOMATIC AND DYNAMIC ADAPTATION OF GROUPING IN A DATA PROCESSING SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/1/22